                        UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                              NO. 5:19-CR-00402-D


UNITED STATES OF AMERICA                    )
                                            )
         v.                                 )        ORDER
                                            )
JERRY HOWARD                                )



       Before the Court is the defendant's motion to file Docket Entry 46 (Sentencing

Memorandum with exhibits) under seal pursuant to Local Criminal Rule 55.2.

       For good cause shown, the motion is ALLOWED and Docket Entry 46 shall be filed

under seal.

       SO ORDERED.

       This J!L day of December, 2020.


                                           Jas C. Dever III
                                           United States District Judge




          Case 5:19-cr-00402-D Document 48 Filed 12/16/20 Page 1 of 1
